DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-17 are pending. Claims 5-17 are withdrawn. Claims 1-4 are presented for examination.

Election/Restrictions
Applicant’s election of claims 1-4 in the reply filed on 11/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “mixing magnesia-alumina spinel, alumina, magnesia, water, sodium tripolyphosphate and carboxymethyl cellulose sodium” and also the proportions of “sodium tripolyphosphate of 0-10wt%, and carboxymethyl cellulose sodium of 0-10wt%”. This language is indefinite. Initially, it appears that sodium tripolyphosphate and carboxymethyl cellulose sodium are required to be mixed, but the claims also recite that these components can be present in 0%. Therefore, it is unclear if sodium tripolyphosphate and carboxymethyl cellulose sodium are required in the tip paint or not. Thus, claim 1 is indefinite. Claims 2-4 depend from claim 1 and are indefinite for the same reasons. For examination purposes, sodium tripolyphosphate and carboxymethyl cellulose sodium are considered as optional and if they are present then they must be present in an amount of greater than 0% to 10%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cisar et al. (EP 0178155).

I.	With respect to claim 1, the recitation in the preamble of a molten aluminum erosion resistant casting tip paint has not been given patentable weight. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is essentially the same composition and would be expected to also be able to perform the intended use. 
	Regarding claim 1, Cisar teaches a composition formed by mixing elements comprising: 15-64 wt% (page 4, lines 9-11, note that overlapping ranges are prima facie evidence of obviousness) of magnesia-alumina spinel (abstract); 28-52 wt% of water (page 4, line 17, note that overlapping ranges are prima facie evidence of obviousness); 0-30 wt% of non-reactive fillers (page 4, lines 12-13, note that overlapping ranges are prima facie evidence of obviousness), wherein the filler may be alumina (page 4, lines 22-25); and 0-5 wt% (page 4, lines 18-19) of a modifier selected from a group including magnesia (page 5, lines 6-10). Cisar fails to explicitly disclose an embodiment or example with each element as claimed in the specific ranges as claimed. However, Cisar teaches that each element may be present and teaches that they may be present in a range overlapping the claimed range. Furthermore, overlapping ranges are prima facie evidence of obviousness and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the specific components from Cisar’s disclosure to arrive at applicant’s claimed composition. One would have been motivated to provide the claimed composition as Cisar specifically teaches that each component can be used together, even if not provided in a single example, and it would have been obvious to combine them with a reasonable expectation of success of providing a corrosion resistant refractory coating.

II.	Regarding claims 2-4, Cisar teaches all the limitations of claim 1 (see above), but fails to explicitly teach the particle sizes of the magnesia-alumina spinel or alumina or magnesia. However, particle sizes are result-effective variables as altering the particle sizes will alter the final aggregation in a coating layer prepared from the composition. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Conclusion
	Claims 1-17 are pending. 
Claims 5-17 are withdrawn. 
Claims 1-4 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
December 1, 2022            Primary Examiner, Art Unit 1717